DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
2.	Applicants’ amendment of claim 11 in the reply filed on 04 May 2022 is acknowledged.

Terminal Disclaimer
3.	The terminal disclaimer filed on 07 June 2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,912,642 B2 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

Election/Restrictions
4.	This application is in condition for allowance except for the presence of claims 1-10 directed to an embodiment (species) non-elected without traverse. Accordingly, claims 1-10 have been cancelled.

EXAMINER'S AMENDMENT
5.	An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Sepp Zangeneh on 07 June 2022.
The application has been amended as follows:

1.-10. (Canceled)
11. (Currently Amended) An intraocular lens, comprising: 
an optic including an optic axis; and 
a closed-loop haptic structure coupled with the optic, the closed-loop haptic structure comprising a first closed loop and a second closed loop, wherein: 
the first closed loop comprises a first hinge coupling a first end of the first closed loop to the optic and a first connecting hinge, wherein the first connecting hinge comprises an s-bend coupling a second end of the first closed loop to a second hinge of the second closed loop; and
the second closed loop further comprises a second connecting hinge coupling a second end of the second closed loop to the first hinge of the first closed loop, 
wherein: 
the first hinge of the first closed loop further comprises a first radial section and a first axial section extending from the first radial section; 
the second hinge of the second closed loop further comprises a second radial section and a second axial section extending from a first side of the second radial section; and
the first connecting hinge is directly connected to the second radial section of the second hinge at a second side of the second radial section, wherein the first side is different from the second side, and wherein the shape of the second axial section is different from the shape of the first connecting hinge.
12. (Canceled)
13. (Original) The intraocular lens of claim 11, wherein the first closed loop subtends an angle of at least 90 degrees.  
14. (Original) The intraocular lens of claim 11, wherein the first closed loop subtends an angle of at least 120 degrees.  
15. (Original) The intraocular lens of claim 11, wherein the closed-loop haptic structure encircles the optic over an angle of 360 degrees.

Conclusion
6.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Figures 14 and 15 of US 4,249,271
Figure 4 of US 4,990,159
Figures 5 and 8 of US 7,150,760 (showing S-shaped connectors 23-26 and S-shaped connectors 31, 39, 41, and 49)
Figures 1 and 3 of US PG Pub No. 2010/0286772 A1 (showing connection elements 22)
Figures 3-7 and 21B of US PG Pub No. 2011/0282441 A1
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Examiner Javier G. Blanco whose telephone number is (571)272-4747.  The examiner can normally be reached on M- F (10am-7:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, SPE Jerrah C. Edwards, at (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/JAVIER G BLANCO/             Primary Examiner, Art Unit 3774